         Case 1:19-cr-00212-VEC Document 240 Filed 09/10/20 Page 1 of 4
                                          U.S. Department of Justice
[Type text]
                                                    United States Attorney
                                                    Southern District of New York
                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007


                                                    September 10, 2020

VIA ECF

The Honorable Valerie E. Caproni
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

           Re:    United States v. Albert McDuffie, 19 Cr. 212 (VEC)

Dear Judge Caproni:

       The defendant in the above-captioned case is scheduled to be sentenced on September 23,
2020 at 11:00 a.m. The Government respectfully submits this letter in connection with sentencing.
The applicable United States Sentencing Guidelines (“U.S.S.G.” or the “Guidelines”) range is 87
to 108 months’ imprisonment (the “Guidelines Range”). For the reasons set forth below, the
Government submits that a sentence within the Guidelines Range is appropriate in this case.

I.     Offense Conduct

           A. Overview of the Conspiracy

        Albert McDuffie, a/k/a “Alley Cat,” the defendant, was a member of a large-scale drug
trafficking ring that sold powder and crack cocaine throughout the tri-state region, including the
Bronx, Queens, Long Island, and Connecticut. McDuffie was one of the organization’s biggest
dealers. He regularly received both powder and crack cocaine from Watson, the leader of the
organization, but he had other sources as well. He also sold more than just powder and crack
cocaine—at the time of his arrest, the Drug Enforcement Administration (“DEA”) found over half
a kilogram of fentanyl hidden inside the walls of his apartment, along with a huge cache of
firearms.

        Through wire interceptions and physical surveillance footage, the Government
documented numerous occasions in which McDuffie arranged to obtain drugs from Watson, then
went to Watson’s house and completed the pick-up. The Government also intercepted McDuffie
arranging to supply other members of the conspiracy—such as co-defendant Steve Campbell—
with cocaine, which McDuffie would then arrange to pick up from Watson. And the Government
used confidential sources to purchase both powder and crack from McDuffie’s apartment, where
he lived with his elderly grandmother.
           Case 1:19-cr-00212-VEC Document 240 Filed 09/10/20 Page 2 of 4

                                                                                            Page 2


        The investigation showed that McDuffie was both supplying large amounts of powder and
crack cocaine—up to at least 200 grams at a time—to street-level dealers, and also selling directly
to users, such as the confidential informant.

       At the time of McDuffie’s arrest, the DEA recovered powder cocaine, crack cocaine, and
fentanyl hidden throughout the apartment. The DEA also found thirteen illegal firearms, some of
which were hidden inside walls. These firearms included an AK-47-style rifle, a TEC-9 type
weapon, a .44 caliber pistol, and another weapon similar to an MP5.

II.       Procedural History

        The defendant was charged in a one-count indictment charging him and eight other
individuals with conspiring to distribute and possess with intent to distribute 280 grams and more
of cocaine base in violation of 21 U.S.C. §§ 846, 841(a), and 841(b)(1)(A). On December 20,
2019, the defendant pled guilty, pursuant to a plea agreement, to the lesser-included offense of
conspiring to distribute and possess with intent to distribute 28 grams and more of cocaine base in
violation of 21 U.S.C. §§ 846, 841(a), and 841(b)(1)(B).

        The plea agreement calculated a Guidelines range 87 to 108 months’ imprisonment, with
a statutory minimum term of imprisonment of 60 months. Pursuant to U.S.S.G. § 2D1.1(c)(5), the
base offense level for Count One is 30, because the offense involved a quantity of approximately
280 grams of cocaine base, 500 grams of cocaine, and 542 grams of fentanyl, yielding a converted
drug weight of 2,811 kilograms. Two points were added pursuant to U.S.S.G. § 2D1.1(b)(1)
because the defendant possessed a firearm during the offense. The base offense level is reduced
by three levels because of the defendant’s timely acceptance of responsibility, resulting in a total
offense level of 29. With a criminal history category of I, the defendant’s Guidelines Range is 87
to 108 months’ imprisonment. The Probation Office agrees with this calculation and is
recommending a sentence within the Guidelines range.

III.      Discussion

       A. Applicable Law

       As the Court is well aware, the Sentencing Guidelines still provide strong guidance to
sentencing courts following United States v. Booker, 543 U.S. 220 (2005), and United States v.
Crosby, 397 F.3d 103 (2d Cir. 2005). Because the Guidelines are “the product of careful study
based on extensive empirical evidence derived from the review of thousands of individual
sentencing decisions,” Gall v. United States, 128 S. Ct. 586, 594 (2007), district courts must treat
the Guidelines as the “starting point and the initial benchmark” in sentencing proceedings. Id. at
596. After that calculation, however, the Court must consider the seven factors outlined in Title
18, United States Code, Section 3553(a), which include the nature and circumstances of the
offense, the individual characteristics of the defendant, and the need to adequately deter criminal
conduct and promote respect for the law. Id. & n.6. Those factors make a Guidelines sentence
appropriate in this case.
         Case 1:19-cr-00212-VEC Document 240 Filed 09/10/20 Page 3 of 4

                                                                                               Page 3


    B. A Guidelines Sentence Is Appropriate In This Case

       The 18 U.S.C. § 3553(a) factors particularly applicable here include the need for the
sentence to reflect the nature and seriousness of the offense, to afford adequate deterrence to this
defendant and others who are similarly situated, and to promote respect for the law. 18 U.S.C.
§ 3553(a)(2)(A)-(C). These considerations weigh in favor of a sentence within the Guidelines
Range.

         First, a sentence within the Guidelines Range would appropriately reflect the nature and
seriousness of the defendant’s conduct. McDuffie was a major dealer. On the day of his arrest,
the DEA recovered over half a kilogram of fentanyl, 60 grams of cocaine hydrochloride, and
approximately a kilogram of phenacetin, a substance commonly used to cut heroin—which has
itself been banned in the United States because of its link to kidney disease. This seizure represents
just one day of an operation that spanned years. The wires and surveillance in the case showed
that McDuffie, who lacked legitimate employment, was a full-time drug dealer, selling huge
amount of the most dangerous drugs on the market. McDuffie suppled other dealers, but he also
came face-to-face with users and addicts, whose addictions he chose to exploit in order to line his
own pockets. And he protected his drug business with an arsenal of guns—thirteen in total, and
not one of them owned legally—strategically hidden around his property. The danger McDuffie
posed to the community cannot be overstated.

        Second, a sentence within the Guidelines Range is necessary to promote respect for the law
and to deter this defendant and others who are similarly situated from participating in drug
trafficking offenses. We recognize that this offense is McDuffie’s first conviction, but that appears
to be the result of successfully evading law enforcement rather than his living a crime-free life.
According to a cooperating witness (“CW-1”), McDuffie and Watson were both supplying CW-1
with large amounts of cocaine as far back as 2009, which CW-1 then sold to users on the streets. 1
And while McDuffie himself was never arrested for selling drugs, his brother was sentenced in
2010 to a ten-year federal sentence, which should have sent a clear message to McDuffie that
selling drugs would be met with serious consequences, but did not. At age 47, McDuffie is well
past the age when most criminals give up their criminal lifestyle, but McDuffie has shown no signs
of stopping. A Guidelines Sentence will emphasize to McDuffie that he must put drug dealing
behind him, once and for all, and will deter others who are similar situated.

       Third, a Guidelines sentence recognizes the relative culpability of McDuffie to his co-
defendants. Co-defendants Perry Wells and Karl Duncan received sentences of 90 months’
imprisonment and 72 months’ imprisonment, respectively. Both sentences represent significant
amounts of time and reflect the serious quantity of drugs that the operation was dealing. McDuffie

1
 In recommending a sentence at the bottom of the Guidelines Range, the Probation Office states
that “[t]he defendant’s involvement in the instant offense began after he became unemployed [in
2015]. He has no criminal history which is indicative of an individual with the ability to live a
law-abiding life.” PSR at 24. This assessment appears to assume that, because McDuffie was not
charged with dealing drugs before 2015, that he was not in fact dealing drugs before 2015. To the
contrary, McDuffie’s drug dealing predated his unemployment by at least six years. His decision
to stop legitimate work was more likely the result of his financial success in his illegal work, rather
than the other way around.
         Case 1:19-cr-00212-VEC Document 240 Filed 09/10/20 Page 4 of 4

                                                                                            Page 4


was not only dealing similar quantities of cocaine and crack as these defendants, but he was also
dealing fentanyl, an even more dangerous substance. Moreover, McDuffie’s drug operation was
even more dangerous than that of the other defendants, because he was protecting his operation
with guns.

       In sum, a sentence within the Guidelines Range adequately would balance the various
considerations under § 3553(a) and achieve the statute’s stated objectives.

IV.    Conclusion

        For the reasons set forth above, the Government respectfully requests that the Court impose
a sentence on the defendant within the Guidelines Range of 87 to 108 months’ imprisonment, as
such a sentence would be sufficient but not greater than necessary to serve the legitimate purposes
of sentencing.

                                                     Respectfully submitted,

                                                     AUDREY STRAUSS
                                                     Acting United States Attorney


                                             By:     ___/s/___________________________
                                                     Adam S. Hobson
                                                     Louis A. Pellegrino
                                                     Assistant United States Attorneys
                                                     (212) 637-2484 / 2617

cc: Thomas Dunn, Esq. (via ECF)
